Case 2:14-cv-04090-JBW-RML Document 282 Filed 06/12/19 Page 1 of 2 PageID #: 6034




  DIRECT DIAL:            (212) 451-9621
  EMAIL:                  minsley-pruitt@wolfpopper.com



                                                                  June 12, 2019

  By ECF

  Hon. Jack B. Weinstein
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201

                  Re:     Belfiore v. The Procter & Gamble Co., 14-cv-4090

  Dear Judge Weinstein:
         I write on behalf of Plaintiff Anthony Belfiore (“Plaintiff”) in the above-captioned action in
  response to Defendant Procter & Gamble Co.’s (“Defendant” or “P&G”)’s letter submitted this
  afternoon regarding scheduling a status conference. As an initial matter, counsel for Plaintiff are
  available for a status conference at all three times listed by P&G: Monday (6/17) at 11:00 a.m. and
  Tuesday (6/18) at either 11:00 a.m. or 12:00 p.m.
          However, having the same parties appear at a separate status conference on a separate day to
  address the status of the same Second Circuit mandate is a waste of time and resources. All of the
  parties appear to be available on Tuesday at 12:00 p.m., and the most logical course of action is simply
  to have everyone together to address the issues at one time.
          P&G’s efforts to distinguish its situation and decertify the Class are frivolous. First, P&G
  already argued to the Second Circuit that they received a no-action letter from the FTC. See Belfiore
  v. Procter & Gamble Co., Case 17-1861, Doc. 39 (Motion for Judicial Notice of FTC Letter); Doc.
  121 at 20-21 (Defendant’s argument); Doc. 119 at 13 n.11 (Plaintiff’s argument). Yet, the Second
  Circuit’s limited remand does not encompass this point. Furthermore, Your Honor has already
  considered the impact on class certification of a substantially similar no-action letter received by
  Kimberly-Clark. See 14-cv-04090, Doc. 252 at 29-30 (acknowledgment of no-action letter), 109-110
  (“A decision not to order Kimberly-Clark to change its labeling does not indicate that the FTC
  approves of the labeling or that plaintiffs’ pursuit of more detailed relief is imprudent.” (citing cases)).
  There is no reason to believe that P&G is differently situated.
           Second, P&G’s settlement in the Pettit matter was purposefully tailored to exclude the
  consumers in New York that are members of the Class Your Honor certified. It is illogical to think
  that relief for everyone else in the country should be a basis to decertify the Class in New York after
  this Court has already found that the Class satisfies the elements of Rule 23. Furthermore, P&G’s
  endorsement of certification across 49 states in the Pettit settlement illustrates that its opposition to
  class certification here in Belfiore is inconsistent.
    Case 2:14-cv-04090-JBW-RML Document 282 Filed 06/12/19 Page 2 of 2 PageID #: 6035

Hon. Jack. B. Weinstein
June 12, 2019
Page 2

                                                     Respectfully submitted,




                                                     Matthew Insley-Pruitt


                                                     Counsel for Plaintiff


       cc: All Counsel of Record (via ECF)
